FOURNET, Chief Justice.
Defendant’s appeal from his conviction on a charge by bill of information under count one with carrying a concealed weapon 1 and under count two with resisting arrest2 and sentence to serve under the first count six months in Parish Prison and pay a fine of $200 and to serve an additional four months in default of payment of *651the fine, and under the second count to serve concurrently three months in Parish Prison, must be dismissed for lack of jurisdiction of this court. Article 7, Section 10, Louisiana Constitution;3 State v. Roy, 152 La. 933, 94 So. 703; State v. Montgomery, 175 La. 727, 144 So. 433; State v. Newman, 216 La. 235, 43 So.2d 593; State v. Kelly, 240 La. 923, 125 So.2d 412.
For the reasons assigned the appeal is dismissed.

. R.S. 14:95 — “A. Illegal carrying of weapons is: (1) The intentional concealment of any firearm, or other instrumentality customarily used or intended for probable use as a dangerous weapon, on one’s person; * * *
B. Whoever commits the crime of illegal carrying of weapons shall be fined not more than five hundred dollars, or imprisoned for not more than one year, or both. * * * ”


. R.S. 14:108 — “Resisting an officer is the intentional opposition or resistance to, or obstruction of, an individual acting in his official capacity and authorized by law to make a lawful arrest * * * when the offender knows or has reason to know that the person arresting * * * is acting in his official capacity.
The phrase ‘obstructing of’ as used herein shall, in addition to its common meaning, signification and connotation mean: * * *
*651(b) Any violence toward or any resistance or opposition to tbe arresting officer after the arrested party is actually placed under arrest and before lie is incarcerated in jail. * * *
Whoever commits the crime of resisting an officer shall be fined not more than one thousand dollars or be imprisoned in the parish jail for not more than one year, or both.”


. Article 7, Section 10, Louisiana Constitution — “The Supreme Court has control of, and general supervisory jurisdiction over all inferior courts. * * *
The following cases only shall be ap*653pealable to the Supreme Court: * * *
(5) Criminal, cases in which the penalty of death or imprisonment at hard labor may be imposed, or in which a fine exceeding three hundred dollars or imprisonment exceeding six months has been actually imposed.” As amended Acts 1958, No. 561.